United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 28, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-50666
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

    WILLIE CARVER DAVIS, also known as Azania Zaire Nigeria,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-00-CR-232-ALL
                       --------------------

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Willie Carver Davis (Davis) pleaded guilty, conditionally,

to two counts of possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1).    He appeals, challenging the

denial of his pre-trial motion to suppress.

     Davis was a passenger on a Greyhound bus that stopped at the

Sierra Blanca immigration checkpoint for a routine inspection.

While one Border Patrol agent boarded the bus to verify the


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
citizenship of the passengers, Border Patrol Agent Jade Woodruff

(Agent Woodruff) checked the undercarriage luggage compartment of

the bus for illegal aliens and narcotics.    Agent Woodruff noticed

a bag that seemed suspicious to him.    He took the bag out of the

luggage compartment, boarded the bus, and questioned the

passengers about the bag.    Davis admitted to ownership of the bag

and consented to its being searched.    Davis contends that Agent

Woodruff’s actions constituted a seizure of both his bag and his

person in violation of his Fourth Amendment rights and that all

the evidence obtained at the immigration checkpoint should be

suppressed.

     We review the district court’s factual findings regarding a

motion to suppress for clear error and its legal conclusions de

novo.    United States v. Shabazz, 993 F.2d 431, 434 (5th Cir.

1993).    “The evidence is viewed most favorably to the party

prevailing below, except where such a view is inconsistent with

the trial court’s findings or is clearly erroneous considering

the evidence as a whole.”    Id.

     Border Patrol agents may do more than check citizenship or

immigration status at an immigration checkpoint, as long as the

additional activity does not lengthen the stop beyond the

duration required to accomplish its primary purpose.    See United

States v. Machuca-Barrera, 261 F.3d 425, 432 and n.21 (5th Cir.

2001).    In particular, government officials may question

passengers at an immigration checkpoint about matters not

                                   2
directly related to citizenship, as long as the questions do not

prolong the permissible duration of the stop, and “in sum they

generally relate to determining citizenship status.”        Id. at 433.

     “A ‘seizure’ of property occurs when there is some

meaningful interference with an individual's possessory interests

in that property.”     United States v. Jacobsen, 466 U.S. 109, 113

(1984) (footnote omitted).    Davis has failed to show that Agent

Woodruff’s handling of his bag frustrated his “expectation that

the carrier would transport the bags to [his] destination for him

to reclaim when he arrived,” or that Agent Woodruff interfered

with his travel plans.     United States v. Lovell, 849 F.2d 910,

916 (5th Cir. 1988).    Further, Davis does not contend that Agent

Woodruff extended the length of the immigration checkpoint stop

beyond its permissible duration.       Therefore, the district court

did not err when it determined that Agent Woodruff had not seized

Davis’s bag for constitutional purposes.       See id.   Moreover, like

the brief questioning held permissible in Machuca-Barrera, Agent

Woodruff’s brief questioning, which did not extend the length of

the stop, did not constitute a seizure under the Fourth

Amendment.   See Machuca-Barrera, 261 F.3d at 435.

     In addition, Davis has conceded that his consent to the

search of his bag was voluntary; therefore, the district court

did not err in determining that the search of Davis’s bag did not

violate his Fourth Amendment rights.       See id. at 435 n.33;

Shabazz, 993 F.2d 431, 438-39.

                                   3
       Once Davis gave valid consent to the search of his bag,

Agent Woodruff did not require any other justification for

prolonging the stop.    See Machuca-Barrera, 261 F.3d at 435.

Moreover, once Agent Woodruff found a loaded gun in Davis’s bag,

he had the requisite reasonable suspicion to detain Davis and his

bag to check on the gun’s registration.      See Shabazz, 993 F.2d at

437.

       Thus, viewing the evidence in the light most favorable to

the Government, there is no clear error in the district court’s

factual findings; nor has a de novo review of its legal

conclusions revealed error.    Id. at 434.   Accordingly, the

judgment of the district court is hereby

       AFFIRMED.




                                  4